DETAILED ACTION

Claim Objections
Claim 25 is objected to because of the typographical error.  “1” should be corrected as “21”.  Appropriate correction is required.


REASONS FOR ALLOWANCE
2.	Claims 21, 24, 26-29 and 41-43 are allowed.  The following is an examiner’s statement of reasons for allowance.  Claim 25 would be allowable if rewritten to overcome the objection described above.  Regarding claim 21, the claim is allowed in light of the Applicant’s amendment and arguments filed on 1/24/22.

Other Information/Remarks
This application is in condition for allowance except for the above-mentioned formal matters.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK DINH/
Primary Examiner, Art Unit 2872
5/7/20